DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of an interim copy of IT Application No. 10201900000582 filed June 20, 2019, which is the priority application claimed in the Instant application.  At the same time, it should be noted a request for USPTO to retrieve priority document was filed on 7/21/20.  However, an attempt by the Office to electronically retrieve, under the priority document exchange program, the foreign application 20181166.8 to which priority is claimed has FAILED on 11/20/2020.  Also, another attempt by the Office to electronically retrieve, under the priority document exchange program, the foreign application 20181166.8 to which priority is claimed has FAILED on 2/10/2021.  See, 37 CFR 1.55(j) and MPEP § 215.02(b).

Claim Objections
Claims 1-9 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 13, the phrase “the movement-sensing structure” should be changed to -- the first movement sensing structure -- to provide better consistency and clarification.
In claim 5, line 2, it appears the phrase “a first mobile mass” should be deleted since this is redundant.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10 and 12, the terms “stored difference value” (in claim 1) and “reference calibration scale factor” (in claims 10 and 12) appears to refer to the same technical feature.  Hence, terminology must be consistent throughout the application.
In claims 10, 12 and 16, the terms “current calibration scale factor” (in claims 10 and 12) and “current difference value” (in claims 16,17,20) appears to refer to the same technical feature.  Hence, terminology must be consistent throughout the specification.  
In claims 1, 9 and 12, the terms “information on variation of a scale factor” (in claim 1), “scale factor variation information” (in claims 16,17), “gain correction factor” (in claims 10,12,17) appears to refer to the same technical feature.  Hence, terminology must be consistent throughout the application.
In claim 7, line 4, the phrase “the fixed structure” lacks antecedent basis.  In line 13, the phrase “the fixed structure” lacks antecedent basis.  
In claim 8, line 13, the phrase “the fixed structure” lacks antecedent basis.  In line 18, the phrase “the fixed structure” lacks antecedent basis.
In claim 10, line 3, the feature of “a subtractor configured to carry out a subtraction between the first and second values of the sensing signal … and obtain a reference calibration scale factor” is not clearly understood and not supported by the specification.  It is not clear 0 is the difference between the first and second values of the sensing signal (e.g. reference 110 as observed in Figure 6).  A corresponding objection applies to the determination of the current calibration scale factor.  To overcome this deficiency, it is suggested to amend the claim by the following wording: “a subtractor configured to carry out a first subtraction between first and second values of the sensing signal received from the MEMS gyroscope in an initial sensing step and obtain a stored difference value that is the result of the first subtraction and to carry out a second subtraction between first and second values of the sensing signal received form the MEMS gyroscope in an operating step of the MEMS gyroscope and obtain a current difference value that is the result of the second subtraction”.  Also, the feature “a divider for dividing … obtaining a gain correction factor” is not clearly understood because it is not clear what the relationship is, if any, between the division and the gain correction factor.  To overcome this deficiency, it is suggested to amend the claim by the following wording: “a divider for dividing the current difference value by the stored difference value and obtaining a gain correction factor (GFC) that is the result of the division”.  Furthermore, the feature “a measure correction element configured … by the gain-correction factor” lacks support in the specification that only discloses dividing the angular velocity value by the gain-correction factor (e.g. reference 216 as observed in Figure 6).  To overcome this deficiency, it is suggested to amend the claim by the following wording:  “a measure correction element configured to divide the measured angular velocity value by the gain-correction factor”.
In claim 16, the claim includes obtaining a current difference value and generating scale factor variation information based on the current difference value.  The description only discloses one detailed implementation of the determination of the scale factor variation 
In claim 17, line 4, the phrase “the external angular velocity” lacks antecedent basis.  In line 5, the phrase “the external angular velocity”.
In claim 20, line 4, the phrase “the external angular velocity” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0116108 (Franke et al.).
With regards to clam 1, Franke et al. discloses a yaw rate sensor comprising, as illustrated in Figures 1-2, a MEMS gyroscope 1; a supporting structure (e.g. a substrate; 

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of having the ability to calculate such mathematical concept since this calculation is merely a statement of purpose, and it does not imply any structural feature of the MEMS gyroscope.  The actual subtraction and comparison are not performed at the gyroscope but at the electronic processing unit.  Hence, it is considered that this feature is not limiting.
	With regards to claim 2, Franke et al. does not disclose a biasing structure configured to bias the quadrature-injection structure, the biasing structure being coupled to the quadrature-injection structure and being configured to bias the quadrature-injection structure at a voltage switching between a resting value in the first calibration half-period and a quadrature-injection value in the second calibration half-period.  [NOTE: However, the quadrature-injection structure is configured to generate a quadrature movement of the first mobile mass in the first sensing direction.  So, it is not clear how or whether biasing the quadrature-injection structure has any effect in the generated quadrature movement.  Hence, it is therefore not possible to identify the technical effect of the distinguished features.  However, claim 3 clearly discloses how the quadrature movements are affected by the biasing, and it is considered clear.  So, it is suggested that the features of claims 2 and 3 be incorporated into independent claim 1 such that the technical effect of the features in claim 3 is that a current difference value can be easily generated during operation, and this value can be used to generate a gain-correction factor during operation since the problem to be solved by the present invention may therefore be regarded as how to provide a MEMS gyroscope that can be easily calibrated during operation].
	With regards to claim 9, Franke et al. further discloses the first quadrature movement of the first mobile mass is a zero movement.  (See, paragraphs [0017],[0022]).
.

Allowable Subject Matter
Claims 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 12-15 are allowable over the prior art of record.

Claims 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Boser, Jandak, Waters, Sutton, Johnson, are related to gyroscope having a mobile mass configured to generate a quadrature movement of the mobile mass to provide information on variation of scale factor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861